Citation Nr: 1547224	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than November 28, 2008 for the grant of a compensable rating for right ankle scar post-operative reconstructive surgery, to include whether a March 1995 rating decision that failed to assign a separate, compensable rating for a right ankle scar post-operative reconstructive surgery should be revised on the basis of clear and unmistakable error (CUE).

2.  Entitlement to service connection for a fibromyalgia disability, to include as secondary to chronic right ankle sprain with degenerative changes status post-secondary ankle reconstruction

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for an anxiety disorder.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; K.W.; C. S.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 29, 2012 rating decision of by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  The January 2015 hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ took testimony on the issue of entitlement to service connection for fibromyalgia with sleep issues.  The hearing focused on the criteria necessary to substantiate the Veteran's claim, the issue was fully explained, and the VLJ suggested evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The Veteran filed a claim for "fibromyalgia with sleep issues."  See Veteran's claim of September 2011.  He has argued, however, that "the sleep issue is separate from the fibromyalgia and related to the ankle making it difficult . . . to sleep."  See notice of disagreement of December 2012.  By a letter of May 2014, the RO informed the Veteran that the August 2012 rating decision, which denied service connection for fibromyalgia, did not address the issue of a sleep condition as secondary to the Veteran's right ankle condition.  The Veteran was also notified of his right to file a claim for entitlement to service connection for a sleep condition as secondary to his service-connected right ankle disability.  Upon review of the entire record, the Board notes that neither the Veteran nor any medical opinion associates symptoms of a sleep disorder with the Veteran's fibromyalgia.  The Board also notes that "chronic sleep impairment" is one of the symptoms of the Veteran's service-connected depression.  See rating decision of July 2015.  The Veteran may file a claim for entitlement to service connection for a sleep disorder on a direct or secondary basis, or may present symptoms of sleep disturbance as might be relevant to appropriate ratings for his service-connected disabilities of depression and a right ankle sprain.

A review of the Veteran's claims folder indicates that a March 2013 rating decision denied the Veteran's claims of entitlement to service connection for gastroesophageal reflux disease (GERD), anxiety, and posttraumatic stress disorder (PTSD).  The Veteran filed a notice of disagreement (NOD) with respect to those issues on July 31, 2015.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that a statement of the case (SOC) addressing those issues has not been issued.  Where an NOD is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999)

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an effective date earlier than November 28, 2008 for the grant of a compensable rating for right ankle scar post-operative reconstructive surgery is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's currently diagnosed fibromyalgia is aggravated by his service-connected chronic right ankle sprain with degenerative changes status post-secondary ankle reconstruction.


CONCLUSION OF LAW

The criteria for entitlement to service connection for fibromyalgia based on aggravation by a service-connected disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the evidence of record is sufficient to grant the Veteran's claim of entitlement to service connection for fibromyalgia based on aggravation, any error by VA in complying with the notice or assistance requirements of the VCAA would be harmless and need not be considered further.



Service connection for fibromyalgia

Legal criteria of service connection, generally

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition.  See 38 C.F.R. § 3.310(a) (2015). 
In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) (2015).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Direct service connection

As to the first element of Hickson, a current disability, the Veteran has been diagnosed with fibromyalgia.  See VA examination report of August 2014.  The Veteran "has a number of myofascial tenderpoints that is consistent with fibromyalgia."  See October 2012 private treatment record of Dr. R.H.  These medical diagnoses establish that the Veteran has fibromyalgia as a current disability.

With respect to Hickson element (2), an in-service disease or injury, the Veteran's service treatment records (STRs) do not document fibromyalgia symptoms or treatment.  The Veteran alleges that he was exposed to the chemical trichloroethylene during service in his function as an electronics technician.  He allegedly used the substance to clean glue from the floor and believes that it was harmful to his health.  See transcript of Board hearing of June 2015.  There was no medical treatment during service related to trichloroethylene.  An occupational illness/injury report of March 1987 documents that the Veteran "got dizzy" and experienced "possible chemical irritation of the pharynx" after inhaling fumes of chemicals that had been mixed for photography.  See STR of March 1987.

The Veteran has also referred to aches he first experienced during service.  See transcript of Board hearing of June 2015.  The Veteran's spouse and daughter offered corroborating testimony as to generalized aches ("aches everywhere") during service.  Id.  The Veteran states that he used a cane during service at age 23 due to ankle pain.  Id

Based on a service treatment record documenting that the Veteran suffered symptoms as a result of inhaling the fumes of chemicals used in photography, the Board finds that an in-service injury occurred.  Hickson element (2) is met.

As for Hickson element (3), nexus, a preponderance of the evidence indicates that the Veteran's currently diagnosed fibromyalgia was not caused by his military service on a direct basis.  There is no positive nexus opinion of record relating to direct service connection.  The Veteran's private treating physician found only that "the cause of the fibromyalgia is unclear."  See October 2012 private treatment record of Dr. R.H. (emphasis added).

The VA medical examiner determined that the Veteran's fibromyalgia was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  See VA examination report of August 2014.  The examiner specifically noted the Veteran's report of muscle aches that started in 1984 and have allegedly continued to the present, as well as his report of in-service exposure to trichloroethylene and acidic photography solutions.  The Veteran's report of current symptoms, including "muscle pain generalized hands, shoulders, knees, elbows, hips, neck," were also noted.  The examiner's stated rationale for her negative nexus opinion was the lack of "objective clinical findings to definitively link chemical exposure to the development of fibromyalgia."

The Veteran, as a layperson, is competent to report his past and current symptoms, but he is not competent to associate his claimed symptoms to his military service in this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Determining the etiology of a non-obvious condition such as fibromyalgia requires specific medical training.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Board finds that the Veteran's non-expert contentions with regard to a nexus between his fibromyalgia and military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2015).  Such statements by the Veteran, and those offered in support of his claim, are not competent evidence of a nexus.  Moreover, because fibromyalgia is not a listed chronic disease, service connection may not be presumed on the basis of a chronic disorder or a continuity of symptomatology.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. § 3.303, 3.309 (2015).

The Board finds that the negative nexus opinion of the VA medical examiner carries significant weight, as it results from a full consideration of the Veteran's medical history, reported symptoms, and the relevant medical literature.  The preponderance of the evidence is against a grant of service connection on a direct basis.

Secondary service connection, including aggravation

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.  Because the competent medical evidence of record, as discussed above, indicates a diagnosis of fibromyalgia as a current disability, element (1) is satisfied.  Element (2) is also met, as the Veteran is currently service-connected for a chronic right ankle sprain with degenerative changes status post-secondary ankle reconstruction.

As for element (3), nexus, a VA medical addendum of October 2014 determined that the Veteran's fibromyalgia is "less likely than not . . . proximately due to or the result of the service connected right ankle condition (or other service connected conditions of the right knee, right wrist, and right hand)."  Noting the Veteran's documented conditions of the right ankle, right wrist, and right knee, the examiner reasoned that "these types of conditions are most often due to increased stress on the specific joint and have not been objectively clinically proved [to] be causatively related to the development of fibromyalgia."

As previously noted, the Veteran's private treating physician found that "the cause of the fibromyalgia is unclear."  See October 2012 private treatment record of Dr. R.H.  The Veteran, as a layperson, is competent to report his experienced symptoms, but in this case is not competent to determine the etiology of a non-obvious condition such as fibromyalgia.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While a preponderance of the evidence is against a finding that the service-connected disabilities of the Veteran caused his current fibromyalgia, secondary service connection is still possible on a theory of aggravation.  The law provides that any increase in the severity (aggravation) of a non-service-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the non-service connected disease, will be service connected.  See 38 C.F.R. § 3.310(a) (2015); Allen, supra.

The October 2014 VA examiner offered a negative opinion as to aggravation, stating that the Veteran's fibromyalgia "was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner reasoned that there had been "no objective clinical findings to indicate that degenerative disease of specific joints cause an increase or aggravation of fibromyalgia."  The examiner therefore concluded that the Veteran's fibromyalgia has not been aggravated beyond its natural progression by his service-connected chronic right ankle sprain with degenerative change, chronic right wrist strain, chronic right hand strain, or right knee strain.  See October 2014 VA examination note.

The Veteran's private treating physician, in contrast, found a likelihood of aggravation.  Specifically, he determined: "The cause of the fibromyalgia is unclear but chronic ankle pain, subsequent difficulty sleeping and inability to exercise leading to a more sedentary lifestyle and additional life stress is a likely contributor to the fibromyalgia."  See October 2012 private treatment record of Dr. R.H.  The Board construes the opinion as stating that the Veteran's service-connected ankle injury, as a "likely contributor" to the Veteran's fibromyalgia, necessarily aggravates the fibromyalgia within the meaning of 38 C.F.R. § 3.310(a).

The Board accords greater probative weight to the private medical opinion finding aggravation than to the VA medical opinion that found no aggravation.  As a rheumatologist, Dr. R. H. is offering the opinion of a specialist.  The record does not reflect that the October 2014 VA examiner is a rheumatologist.  Furthermore, the rationale offered by Dr. R. H. was more specific than that of the VA examiner.  The private medical opinion was based on the specific effect of the Veteran's "chronic ankle pain, subsequent difficulty sleeping and inability to exercise leading to a more sedentary lifestyle and additional life stress."  Id.  The Board's duty is to assess the credibility and probative value of evidence.  Provided that that the Board offers an adequate statement of reasons or bases, one medical opinion may be favored over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The thoroughness and detail of a medical opinion are among the factors that determine its probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In light of the private medical opinion that carries significant probative weight as to the matter of aggravation and is more persuasive than the negative opinion of the VA examiner, the Board finds that the Veteran's current fibromyalgia is aggravated by his service-connected disability of the right ankle.

The rating of the Veteran's service-connected fibromyalgia will require the determination of the baseline and current level of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and the determination of the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2015).

ORDER

Service connection for a fibromyalgia disability based on aggravation is granted.


REMAND

The Veteran seeks entitlement to an effective date earlier than November 28, 2008 for the grant of a compensable rating for right ankle scar post-operative reconstructive surgery.  See notice of disagreement of January 2009.  He argues: "I have had this scar since 1990 when I had my surgery.  It should have been rated then.  . .  . I request [that] the effective date go back to the date of the surgery."  Id.

Unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation shall not be earlier than the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400(q)(2), (r) (2015).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

There can be no "freestanding" claim of entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  In this case, the Veteran seeks an earlier effective date not as a freestanding claim but as an issue appealed from the January 2009 rating decision that granted service connection for a right ankle scar, assigning a 10 percent disability rating with an effective date of November 28, 2008.  See Veteran's notice of disagreement of January 2009; Veteran's VA Form 9 appeal of January 2010.

A March 1995 rating decision denied entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected chronic sprain, right ankle, postoperative reconstructive surgery.  The Veteran did not appeal that rating decision, and it became final.  At the June 2015 Board hearing, the Veteran's counsel indicated that it is the Veteran's contention that there was "clear and unmistakable error" in the March 1995 rating decision "for failure to assign a compensable rating to the [Veteran's right ankle] scar."

Final and binding VA determinations will be accepted as correct in the absence of clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a) (2015).  There is no time limit placed on filing a CUE review motion.

In this case, the arguments advanced by the Veteran at the June 2015 Board hearing allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b) (2015).  At the hearing, the Veteran's representative raised the issue of CUE, identified the March 1995 rating decision, and specifically alleged the basis for the claim of CUE.  See transcript of June 2015 Board hearing.

Two or more issues are inextricably intertwined if one claim could have significant impact on the other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The development of the Veteran's motion alleging clear and unmistakable error may impact his current claim for an earlier effective date.  Therefore, the Board has determined that the claim of entitlement to an effective date earlier than November 28, 2008 for the grant of a compensable rating for a right ankle scar post-operative reconstructive surgery is inextricably intertwined with the issue of whether it was clear and unmistakable error for the March 1995 rating decision to fail to assign a compensable rating for the Veteran's right ankle scar.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC pertaining to the issues of entitlement to service connection for gastroesophageal reflux disease (GERD), entitlement to service connection for an anxiety disorder, and entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran should be notified that a timely substantive appeal (VA Form 9) must be filed in order to perfect an appeal.

2. Undertake appropriate development with respect to the Veteran's motion alleging clear and unmistakable error (CUE), as raised at the June 2015 Board hearing.  In connection with the Veteran's CUE motion, the Veteran and his representative should be provided with appropriate notice as to a CUE motion and the due process rights of the Veteran.

3. Following appropriate development of the Veteran's CUE motion, adjudicate the issue of whether there was clear and unmistakable error in a March 1995 rating decision for failure to assign a compensable rating for the Veteran's right ankle scar.

Following a ruling on the CUE motion, readjudicate the claim of entitlement to an effective date earlier than November 28, 2008 for the grant of a compensable rating for right ankle scar post-operative reconstructive surgery.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


